UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7027


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL TAYLOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:99-cr-00013-MR-1)


Submitted:   October 14, 2010               Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Taylor, Appellant Pro Se.       David Alan Brown, Sr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Taylor   appeals        the    district     court’s    order

denying his motion for the return of restitution payments.                      We

have     reviewed   the   record        and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       United   States       v.    Taylor,     No.    2:99-cr-00013-MR-1

(W.D.N.C.    July   12,   2010).        We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2